     Case 5:20-cv-01559-JGB-SHK Document 30-44 Filed 12/14/20 Page 1 of 7 Page ID #:907



                                 UNITED STATES DISTRICT COURT
1
                               CENTRAL DISTRICT OF CALIFORNIA
2
                                           EASTERN DIVISION
3
        RICHARD HART et al., individually and Case No. 5:20-cv-1559-JGB-SHK
4       on behalf of all others similarly situated,
5                                                   [PROPOSED] TEMPORARY
                      Plaintiffs,                   RESTRAINING ORDER AND
6                                                   ORDER TO SHOW CAUSE RE:
        v.                                          PRELIMINARY INJUNCTION, OR
7                                                   IN THE ALTERNATIVE, ORDER
        STEPHANIE CLENDENIN, Director of GRANTING PLAINTIFFS’
        California Department of State Hospitals, MOTION FOR PRELIMINARY
8       in her official capacity et al.,            INJUNCTION
9                     Defendants.
10
11
12            Pursuant to Rule 65 of the Federal Rules of Civil Procedure and Central District
13      Local Rule 65, Plaintiffs Ervin Longstreet, Aldo Hernandez, Charles Gluck, and Graham
14      Waldrop (“Plaintiffs”), individually and on behalf of all others similarly situated, filed,
15      with notice, an ex parte application for a Temporary Restraining Order and in the
16      Alternative Preliminary Injunction. Plaintiffs file concurrently an ex parte application for
17      provisional class certification.
18            Having considered the application, the memorandum of points and authorities,
19      declarations, and evidence in support thereof, and all other documents and pleadings filed
20      in this action, the Court hereby GRANTS Plaintiffs’ application for a temporary
21      restraining order and ORDERS Defendants to show cause why a preliminary injunction
22      should not issue.
23            The Court finds that Plaintiffs have demonstrated: (1) the likelihood of immediate
24      and irreparable harm to the lives and well-being of Class members, DSH-Patton State
25      Hospital patients at high-risk for severe COVID-19 illness, based on Defendants’ failure
26      to protect them from the spread of COVID-19; (2) the law and facts clearly favor
27
28
                                                      1
                                              PROPOSED ORDER
 Case 5:20-cv-01559-JGB-SHK Document 30-44 Filed 12/14/20 Page 2 of 7 Page ID #:908



1
     Plaintiffs, and they are likely to succeed on the merits; (3) on balance, the equities tip in
2
     Plaintiffs’ favor; and (4) the injunctive relief requested here is in the public interest.
3
                                 TEMPORARY RESTRAINING ORDER
4
           Accordingly, subject to further hearing on the Order to Show Cause re Preliminary
5
     Injunction, the Court hereby ORDERS:
6
     A. Prevention and Infection Control Measures Against COVID-19
7
        1. Defendants shall, with the oversight of a court-appointed expert (discussed below),
8
           implement a plan to address deficiencies in infection control at DSH-Patton,
9
           including with respect to:
10
               a. Provision of adequate social distancing, through the transfer and/or
11
                  discharge of DSH-Patton patients as necessary to reduce the population at
12
                  DSH-Patton to no more than 50% normal capacity in each individual
13
                  housing unit. This population reduction shall be accomplished in its entirety
14
                  no later than thirty (30) days after entry of this Order;
15
               b. Expert assessment and remediation of ventilation deficiencies to ensure
16
                  adequate air exchange in patient living areas;
17
               c. Appropriate quarantine and medical isolation protocols, including the
18
                  reduction of individual quarantine and medical isolation units to no more
19
                  than five patients;
20
               d. Provision of adequate patient information and education about COVID-19
21
                  transmission, prevention, and symptoms, as well as about the facility’s
22
                  COVID-19 protocols;
23
               e. Staff cohorting to prevent cross-contamination from medical isolation or
24
                  quarantine units to other patient living areas without known infections or
25
                  exposure;
26
               f. Enforcement of face covering and related COVID-19 safety protocols
27
                  among staff;
28

                                                    2
                                            PROPOSED ORDER
 Case 5:20-cv-01559-JGB-SHK Document 30-44 Filed 12/14/20 Page 3 of 7 Page ID #:909



1
             g. Patient access to cleaning supplies and personal protective equipment (PPE).
2
       2. The plan shall be submitted to the Court no later than seven (7) days after entry
3
          of this order.
4
     B. Expedited Review of High-Risk Patients and Effectuation of Safe and
5       Appropriate Discharge or Transfer
6      3. Within three (3) days of entry of this order, Defendants shall file with the Court:
7         (1) under seal a list of all DSH-Patton patients (including those transferred from
8         DSH-Patton to at any “surge capacity” facilities) who are over age 50 and/or suffer
9         from one or more health conditions that put them at high risk of severe illness or
10        death from COVID-19 according to the CDC guidelines, including name, housing
11        unit, commitment status, and whether clinical staff have previously identified the
12        patient as appropriate for discharge or transfer (with or pending appropriate
13        placement/services); and (2) a description of the process used to compile the list;
14     4. Defendants shall, with the oversight of a court-appointed expert monitor (or
15        monitoring team) (discussed below), conduct individualized reviews of Class
16        members, starting with patients identified as ready for discharge or transfer in the
17        list described in the paragraph above. Defendants shall assess, with full
18        documentation, whether each Class member is appropriate for discharge or transfer
19        to non-congregate or less-congregate settings, including:
20           a. Assessment of the Class member’s risk of severe illness or death from
21               contracting COVID-19 at DSH-Patton;
22           b. Consultation with the Class member, relevant social work and clinical staff,
23               and, as feasible, the Class member’s relatives and other personal contacts, to
24               identify community placements, services, and supports, with meaningful
25               engagement with and input from the Class member about discharge options
26               and planning;
27           c. Consideration of the full range of alternative placement and treatment
28

                                                 3
                                         PROPOSED ORDER
 Case 5:20-cv-01559-JGB-SHK Document 30-44 Filed 12/14/20 Page 4 of 7 Page ID #:910



1
                options, including discharge or transfer to a transitional program, a
2
                community setting, a family member’s home, temporary leave, conditional
3
                release, supported housing, tele-medicine, and intensive case management
4
                services.
5
       5. Defendants shall use all powers and procedures available under the law, including
6
          under Executive Order N-35-20, to expeditiously discharge or transfer Class
7
          Members to safer, non-congregate or less congregate settings. In order to effectuate
8
          the discharge or transfer of Class members found appropriate, Defendants shall:
9
             a. Identify and secure existing placement and service capacity in the
10
                community, to provide the reasonable services and supports as necessary to
11
                facilitate the safe and effective discharge of the Class member;
12
             b. Promptly submit to the appropriate local court any required notice of
13
                emergency transfer or release of patients, along with (as clinically
14
                appropriate) a written recommendation regarding the Class member’s
15
                readiness for discharge, and complete all discharge planning and related
16
                tasks necessary to secure prompt release;
17
             c. Where there is no existing placement or service capacity to provide for Class
18
                members’ placement and service needs, engage directly with relevant public
19
                and private service providers to create such capacity, including by allocating
20
                financial or other resources to expand placement and service capacity as
21
                needed.
22
             d. Identify and secure additional surge housing capacity to be operated by
23
                Defendants or their agents to ensure adequate social distancing, as described
24
                above.
25
       6. Every fourteen days, Defendants shall submit a progress report to the Court
26
          (under seal, as appropriate) and Plaintiffs’ counsel about implementation of the
27
          provisions set forth in Paragraphs 4 and 5, above. The report shall contain:
28

                                                4
                                         PROPOSED ORDER
 Case 5:20-cv-01559-JGB-SHK Document 30-44 Filed 12/14/20 Page 5 of 7 Page ID #:911



1
             a. The census of patients in each housing unit (and normal capacity of each),
2
                including any surge capacity units housing DSH-Patton patients;
3
             b. The number of DSH-Patton admissions within the prior 14 days;
4
             c. The number of DSH-Patton (i) discharges and (ii) transfers within the prior
5
                14 days;
6
             d. A list of Class members who received a positive COVID-19 test in the prior
7
                fourteen days;
8
             e. A list of the Class member reviews completed, and the outcome of each
9
                review, consistent with the provisions set forth above;
10
             f. A list of the Class members discharged or transferred from DSH-Patton from
11
                the date this order is entered (with discharge/transfer date);
12
             g. A list of Class members remaining at DSH-Patton, with their COVID-19
13
                status and their quarantine/isolation status, with housing location;
14
             h. All complaints reported to the Hospital’s patient advocate regarding
15
                COVID-19 matters, and their resolution.
16
     C. Monitoring
17
       7. A court-appointed monitor shall oversee and report to the Court and Plaintiffs’
18
          Counsel on the adequacy of Defendants’ policies, procedures, and precautions to
19
          protect Class members from COVID-19.
20
       8. A second court-appointed monitor (or monitoring team) shall oversee and report to
21
          the Court on the adequacy of Defendants’ actions to effectuate Class members’
22
          safe discharge or transfer from DSH-Patton.
23
       9. Within seven days of entry of this order, the parties shall confer as to appropriate
24
          monitor candidates and submit jointly proposed candidates or, if the parties cannot
25
          reach agreement, each submit up to two candidates for each respective monitor
26
          position.
27
28

                                                 5
                                         PROPOSED ORDER
 Case 5:20-cv-01559-JGB-SHK Document 30-44 Filed 12/14/20 Page 6 of 7 Page ID #:912



1
       10. Plaintiffs’ Class counsel shall be entitled to timely information regarding Class
2
          members, upon request (i.e., within five days of request). The parties shall submit
3
          to the Court a proposed Protective Order forthwith.
4
     D. Communication with Counsel
5
          Defendants shall ensure that Plaintiffs’ counsel have the ability to promptly and
6
          confidentially communicate with Class Members.
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 6
                                          PROPOSED ORDER
 Case 5:20-cv-01559-JGB-SHK Document 30-44 Filed 12/14/20 Page 7 of 7 Page ID #:913



1
              ORDER TO SHOW CAUSE RE: PRELIMINARY INJUNCTION
2
           Defendants are also hereby ORDERED TO SHOW CAUSE why preliminary
3
     injunction shall not issue continuing the above Temporary Restraining Order.
4
5
     IT IS FURTHER ORDERED that:
6
        1. The bond requirement is waived.
7
        2. This order is effective immediately upon issuance.
8
        3. The Court shall retain jurisdiction to enforce the terms of this Injunction.
9
     IT IS SO ORDERED.
10
11
12
     DATED:                                 _________________________________________
13                                          HONORABLE JESUS G. BERNAL
                                            UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  7
                                           PROPOSED ORDER
